FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 7, 2022

                                     No. 04-21-00300-CV

           IN THE MATTER OF THE ESTATE OF Van L. CRAPPS, Deceased

                    From the County Court at Law, Medina County, Texas
                                   Trial Court No. 9498
                         Honorable Mark Cashion, Judge Presiding


                                        ORDER
         On December 2, 2022, this court requested Appellees’ response to Appellant’s motion for
rehearing. On December 7, 2022, Appellees filed an unopposed motion for extension of time to
file their response—until January 2, 2023. See TEX. R. APP. P. 49.9.
       Appellees’ motion is GRANTED. The response is due on January 2, 2023.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court